Title: To Thomas Jefferson from John Harvie, 18 [October] 1777
From: Harvie, John
To: Jefferson, Thomas



Dear Sir
York Septr. [i.e., October] 18th. 1777

This Morning the Inclosed Interesting Intelligence was received by Congress from General Gates. As I am sure you will receive pleasure in reviewing even the Minutia of this great and Glorious Victory I shall make no Apology for sending you a Copy of the several Letters in the Rough dress you see them haveing made it off in a Hurry at the Clerks Table. Gates’s Rapid Successes to the Northward does him honour as a Great and deserving Oficer. The British General Clinton some short time since reduced Fort Montgomery on the North River and placed a Strong Garrison in it. However Sanguine Spirits here prophecy his Speedy Evacuation of that post. I wish the Event may Evince the truth of their prediction but as I know nothing of the place I have no Opinion about it. We yet Command the Delaware above Fort Island and the Enemy have been repuls’d with some Damage in every Attempt that they have made on our Batterys and little Navy. The Commodore is a Gallant Oficer of whose conduct Congress have expressed their high approbation. The president inform’d me to day that there are a Body of troops in Motion for Wilm[ing]ton. Probably a few days will bring us good News from that Hospital. General Washington is with[in] 17 Miles of Philadelphia. His design no doubt is on[ce] again to force the British Lines. His troops are Ard[ent] and Spirited therefore we may hope every thing from the[ir] Vigour and Activity. Our Agent from Martin[ique] writes that he has every reason to expect an Im[medi]ate War in Europe. Pennsylvania is at pres[ent] a dead weight on us. Their Councils and Executi[ve] are puerile weak and Inanimate. They deserve to be D——. I have not patience with them, and Yet the[y] think it Matter of Right to Engroce every Of[fice] of trust and profit. I verily think a Majority of them would willingly see us Involv’d in the deepest destr[uc]tion. However for their Comfort they have Martial [Law] Suspended over them for 70 Miles around the Cit[y]. This Resolution pass’d before I came to Con[gress] or I should have had my doubts about [the propriety o]f the Measure.  As we have no press from whence you might see those things in print I thought it might partly Ease your Solicitude to give you this detail of publick Matters.
You’l hear of the Dunmore Militia’s behaviour when Order’d to Camp. Pray do not suffer them to Escape Reprehension, or their Example will be fatal to our Militia. They say they could not be provided on the Road. I enquir’d at Frederick town as I came down and their pretence is without any kind of foundation. A well Regulated Militia may be our Salvation and Officers who are not Attentive to their duty ought to be broke like Glass and certain I am the Dunmore Feild Officers were not, two of whom are Delegates for that County. As you wanted your Workmen from Philadelphia you are Sensible they cant now be Engaged from that City. This gives me Uneasiness as there is no man on Earth for whom I would Execute a trust with greater pleasure. I have not yet had a very clear distinct View of Congress but have seen and heard enough to Convince me that it is not that Wise Systematic decent Assembly that you knew it two years ago. If I was with you I could enlarge on this Subject but at a distance Sub Silentio (for fear of Accidents) is the best policy. I fervently hope the next Choice of Delegates for our State will be Confind to men of extensive political Knowledge, Steady and Spiritted in their Rights with Capacity Sufficient to penetrate the designs of every Corner of the Continent. Rely on it our Confederacy is not founded on Brotherly Love and Able Statesmen are Surely wanting here. To make room for one of this Character I will with pleasure Resign if you Advise me that it will not be Imputed to Unworthy Motives (but that would restrain me if the Service was as bitter as Gall) for to you who know me so well it is Needless to say I do not possess talents for State Affairs and yet truly I am one of the Board of War without having the Skill in Military affairs of an Orderly Sergeant. Our Worthy president withdraws from Congress in about 10 days. Will you be Surprized if F. L. Lee Esqr. Succeeds him. That he will is the General Opinion at present. I wish in a publick Assembly no Gentleman was fond of high Offices. I have not heard a tittle from my Family since I left it. My wife is certainly Reprehensible for not writeing. Yet perhaps she is Excusible as I never knew her so Negligent before. As she really Merrits every tenderness from me, I feel the Strongest Anxiety to hear that she is well. I kn[ow] she cant be happy in my Absence. I am Dr Sir With the Greatest Sincerity Yrs,

Jno. Harvie


